Case 8:21-bk-10525-ES        Doc 46 Filed 03/23/21 Entered 03/23/21 16:59:50                Desc
                              Main Document Page 1 of 4


  1   RON BENDER (SBN 143364)
      JULIET Y. OH (SBN 211414)
  2   LEVENE, NEALE, BENDER, YOO & BRILL L.L.P.
  3   10250 Constellation Boulevard, Suite 1700                   FILED & ENTERED
      Los Angeles, California 90067
  4   Telephone: (310) 229-1234
      Facsimile: (310) 229-1244                                         MAR 23 2021
  5   Email: RB@LNBYB.COM; JYO@LNBYB.COM
                                                                   CLERK U.S. BANKRUPTCY COURT
  6   Proposed Attorneys for Chapter 11 Debtor and                 Central District of California
                                                                   BY duarte     DEPUTY CLERK
      Debtor-in-Possession
  7

  8
                            UNITED STATES BANKRUPTCY COURT
  9
                             CENTRAL DISTRICT OF CALIFORNIA
10
                                      SANTA ANA DIVISION
11

12

13    In re:                                         Case No.: 8:21-bk-10525-ES
14
      THE SOURCE HOTEL, LLC, a                       Chapter 11
15    California limited liability company,
                                                     INTERIM ORDER GRANTING MOTION
16             Debtor and Debtor in Possession.      FOR ENTRY OF AN ORDER: (A)
                                                     REQUIRING TURNOVER OF ESTATE
17                                                   CASH BY EVERTRUST BANK; (B)
18                                                   AUTHORIZING DEBTOR TO USE CASH
                                                     COLLATERAL; AND (C) AUTHORIZING
19                                                   DEBTOR TO OBTAIN POST-PETITION
                                                     FINANCING FROM M+D PROPERTIES
20                                                   ON AN UNSECURED BASIS
21                                                   Hearing:
22                                                   Date:    March 23, 2021
                                                     Time:    10:00 a.m.
23                                                   Place:   ZoomGov

24

25

26

27

28



                                                     1
Case 8:21-bk-10525-ES       Doc 46 Filed 03/23/21 Entered 03/23/21 16:59:50               Desc
                             Main Document Page 2 of 4


  1          A hearing was held on March 23, 2021 at 10:00 a.m., before the Honorable Erithe A.

  2   Smith, United States Bankruptcy Judge for the Central District of California, Santa Ana

  3   Division, in Courtroom “5A” located at 411 West Fourth Street, Santa Ana, California 92701

  4   (via ZoomGov), to consider the motion (the “Motion”) filed by The Source Hotel, LLC, a

  5   California limited liability company and the debtor and debtor-in-possession in the above-

  6   captioned Chapter 11 bankruptcy case (the “Debtor”), for the entry of an interim order, pending a

  7   final hearing: (A) requiring Evertrust Bank (“Evertrust”) to turn over and deliver to the Debtor

  8   cash belonging to the Debtor and its bankruptcy estate; (B) authorizing the Debtor to use cash

  9   collateral in accordance with the Debtor’s proposed 13-week operating budget (the “Budget”), a

10    true and correct copy of which is attached as Exhibit “A” to the Declaration of Donald Chae (the

11    “Chae Declaration”) annexed to the Motion; and (C) authorizing the Debtor to obtain post-

12    petition financing up to $100,000 on a general unsecured basis (the “DIP Loan”) from the

13    Debtor’s affiliate and non-member Manager, M+D Properties, a California corporation

14    (“M+D”), on an as-needed basis to cover any shortfalls in the Budget. Appearances at the

15    hearing on the Motion were made as noted on the record of the Court.

16           The Court, having considered the Motion and all papers filed by the Debtor in support of

17    the Motion, the responses to the Motion filed by Evertrust and Shady Bird Lending, LLC

18    (“Shady Bird”), and the reply to such responses filed by the Debtor, the oral arguments,

19    statements and representations of counsel made at the hearing on the Motion, and all matters of
20    record in the Debtor’s Chapter 11 bankruptcy case, proper and adequate notice of the Motion and

21    the hearing on the Motion having been provided, finding that the relief requested in the Motion is

22    necessary to avoid immediate and irreparable harm, and other good cause appearing therefor,

23           IT IS HEREBY ORDERED AS FOLLOWS:

24           A.      The Motion is granted on an interim basis.

25    ///

26    ///

27    ///

28



                                                      2
Case 8:21-bk-10525-ES        Doc 46 Filed 03/23/21 Entered 03/23/21 16:59:50                 Desc
                              Main Document Page 3 of 4


  1          B.      Evertrust is hereby ordered to immediately turn over and deliver to the Debtor all

  2   of the funds contained in the following three (3) bank accounts at Evertrust:

  3
                           Account No.              Cash Balances
  4
                              -0272                        $32,572.98
  5                           -1348                         $2,674.05
                              -5539                        $25,783.64
  6                                 Total:                 $61,030.67
  7

  8          C.      The Debtor is authorized to use cash collateral, on an interim basis pending a final

  9   hearing, to pay (i) all of the expenses set forth in the Budget, with authority to deviate from the

10    line items contained in the Budget by up to 10%, on both a line item and aggregate basis, with

11    any unused portions to be carried over into the following week(s) and (ii) all quarterly fees

12    owing to the Office of the United States Trustee and all expenses owing to the Clerk of the

13    Bankruptcy Court.

14           D.      As adequate protection to Shady Bird on account of the Debtor’s use of cash

15    collateral, Shady Bird shall be granted a valid, enforceable, non-avoidable and fully perfected

16    first priority replacement lien on, and security interest in, the Debtor’s post-petition assets,

17    including cash (“Replacement Lien”), to the extent of any diminution in value of Shady Bird’s

18    interest in the Debtor’s pre-petition collateral, and to the same extent, validity, scope and priority

19    of Shady Bird’s pre-petition lien.
20           E.      This Interim Order is without prejudice to the request of Shady Bird for any

21    modification of, or further or different, adequate protection, nor to the right of the Debtor to

22    oppose any such request.

23           F.      The Debtor is authorized to obtain the DIP Loan from M+D in an amount up to

24    $100,000, at the discretion of M+D, to cover any shortfalls in the Debtor’s Budget.

25           G.      A final hearing regarding the Motion will be held on May 6, 2021 at 10:30 a.m.

26           H.      Any supplemental pleadings in support of the Motion must be filed by the Debtor

27    by April 15, 2021.

28



                                                        3
Case 8:21-bk-10525-ES       Doc 46 Filed 03/23/21 Entered 03/23/21 16:59:50           Desc
                             Main Document Page 4 of 4


  1          I.      Any response to any supplemental pleadings filed in support of the Motion must

  2   be filed by April 22, 2021.

  3          J.      Any reply to any response to supplemental pleadings filed in support of the

  4   Motion must be filed by April 29, 2021.

  5          IT IS SO ORDERED.

  6                                                ###

  7

  8

  9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24 Date: March 23, 2021

25

26

27

28



                                                    4
